 

Exhibit 10.3

 

EQUITY HOLDER AGREEMENT

 

This EQUITY HOLDER AGREEMENT (this “Agreement”) is entered into as of October 4,
2017, by and among Phillips Edison Grocery Center REIT I, Inc., a Maryland
corporation (the “REIT”), Phillips Edison Grocery Center Operating Partnership
I, L.P., a Delaware limited partnership (the “Operating Partnership”), and each
of the individuals signatory hereto (each, an “Equity Holder” and, collectively,
the “Equity Holders”).

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Operating Partnership will acquire a portfolio of properties currently owned,
directly or indirectly, by Phillips Edison Limited Partnership, a Delaware
limited partnership (“PELP”), pursuant to that certain Contribution Agreement,
dated as of May 18, 2017 (the “Contribution Agreement”), by and among the REIT,
the Operating Partnership, PELP and certain other contributors listed on Exhibit
A thereto (collectively, “Contributors”) and Jeffrey S. Edison (“JSE”) as
Contributors’ Representative (as defined therein), in exchange for consideration
that includes cash, common units of limited partnership interest in the
Operating Partnership (“OP Units”) and contingent rights to receive additional
OP Units pursuant to certain earn-out provisions in the Contribution Agreement;

 

WHEREAS, PELP and the other Contributors anticipate that, concurrently with or
immediately after the closing of the transactions contemplated by the
Contribution Agreement (the “Closing”), they will distribute a substantial
portion of the OP Units received at the Closing to their partners and members,
including the Equity Holders, who will then become direct limited partners in
the Operating Partnership and hold a significant portion of the fully diluted
equity of the REIT; and

 

WHEREAS, as a condition to the Closing, the parties hereto are entering into
this Agreement to (i) limit Transfers of certain OP Units by the Equity Holders
for certain periods, (ii) provide JSE with certain Board rights and (iii)
provide the Equity Holders with certain registration and information rights, in
each case, subject in all cases to the exceptions and other terms and conditions
set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINED TERMS

 

Unless otherwise defined in this Agreement, capitalized terms have the meanings
given to them in that certain Third Amended and Restated Agreement of Limited
Partnership of the REIT, dated as of the Closing Date (the “OP Agreement”).
Without otherwise limiting the foregoing, for purposes of this Agreement the
following terms shall apply:

 

 

 

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Beneficial Ownership” has the meaning given to such term in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended, and the term “Beneficially Own”
has a meaning correlative to the foregoing.

 

“Board” means the board of directors of the REIT.

 

“Cause” means, with respect to an Equity Holder, the meaning given to such term
in the Executive Severance and Employment Agreement between such Equity Holder
and Phillips Edison & Company, Ltd.

 

“Closing Date” has the meaning assigned to it in the Contribution Agreement.

 

“Consent of the REIT” means the prior written consent of the REIT, as the
general partner of the Operating Partnership, pursuant to a resolution duly
adopted by the Special Committee (as defined in the Contribution Agreement) or
any other committee of independent and disinterested directors on the Board that
is delegated with the authority to provide such consent by the Board.

 

“Escrowed Consideration” has the meaning assigned to it in the Contribution
Agreement.

 

“Fundamental Transaction” means either (i) a “Transaction,” as defined in the OP
Agreement, or (ii) a “Business Combination,” as defined in the OP Agreement,
that, in the case of this clause (ii), results in a change in the Beneficial
Ownership of more than fifty percent (50%) of the outstanding voting equity
interests of the Operating Partnership.

 

“Good Reason” means, with respect to an Equity Holder, the meaning given to such
term in the Executive Severance and Change in Control Plan of the REIT.

 

“Governmental Entity” means any government or any arbitrator, tribunal or court
of competent jurisdiction, administrative agency, department or commission or
other governmental authority or instrumentality (in each case whether Federal,
state, local, foreign, international or multinational).

 

“Immediate Family” means any family relationship by blood, marriage or adoption,
not more remote than first cousin.

 

“Incapacity” has the meaning assigned to it in Section 4.4(a) of the OP
Agreement.

 

 2 

 

 

“Judgment” means any judgment, order, decree, award, ruling, decision, verdict,
subpoena, injunction or settlement entered, issued, made or rendered by, or any
consent agreement, memorandum of understanding or other contract with, any
Governmental Entity (in each case whether temporary, preliminary or permanent).

 

“Law” means any federal, state, local, municipal, foreign, supranational or
other law, statute, constitution, treaty, principle of common law, directive,
resolution, ordinance, code, edict, writ, decree, rule, regulation, Judgment,
ruling, injunction or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity.

 

“Lock-up Period” means the period beginning on the date of this Agreement and
ending (i) with respect to JSE, on the three (3) year anniversary of the Closing
Date, and (ii) with respect to each other Equity Holder, on the two (2) year
anniversary of the Closing Date.

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

“Restricted OP Units” means, with respect to an Equity Holder: (i) all OP Units
distributed to such Equity Holder at or substantially around the time of the
Closing, plus (ii) such Equity Holder’s ratable interest in (x) any OP Units
held by PELP or any of its Affiliates (including the other Contributors) on the
date of this Agreement, (y) the Class B Units held by PELP or its Affiliates
(including the other Contributors) on the date of this Agreement and which are
eligible to convert to OP Units pursuant to the OP Agreement after the date of
this Agreement, and (z) the OP Units included in the Escrowed Consideration (in
each case, as adjusted (if applicable) for any unit split, combination,
distribution on units made in units or other recapitalization or
reclassification of units effected after the date of this Agreement, as such
adjustment may be deemed necessary and appropriate in the reasonable, good faith
judgment of the Board).

 

ARTICLE II

 

Lock-up of restricted op units

 

Section 2.1           Lock-up. Subject to Section 2.2 below, but without
otherwise limiting or affecting the limitations on Transfers otherwise set forth
in the OP Agreement, each Equity Holder agrees not to Transfer any Restricted OP
Unit until the expiration of his applicable Lock-up Period without the Consent
of the REIT.

 

Section 2.2           Qualified Exceptions. Notwithstanding Section 2.1, but
subject to the proviso at the end of this Section 2.2, each Equity Holder shall
be entitled to make the following Transfers of Restricted OP Units:

 

(a)          pledges as collateral by such Equity Holder or any of its
Affiliates in connection with a bona fide borrowing or hedging transaction, and
Transfers of such Restricted OP Units that result from the bona fide exercise of
lender remedies in connection with any such borrowing or hedging transaction;

 

 3 

 

 

(b)          Transfers to one or more members of such Equity Holder’s Immediate
Family or to any trust for the direct or indirect benefit of such Equity Holder
or one or more members of his Immediate Family, provided that such Equity Holder
and/or one or more members of his Immediate Family continue to Beneficially Own
such Restricted OP Units throughout the applicable Lock-up Period;

 

(c)          Transfers to Affiliates of such Equity Holder, provided that such
Equity Holder or one or more members of his Immediate Family continue to
Beneficially Own such Restricted OP Units throughout the applicable Lock-up
Period;

 

(d)          Transfers that are bona fide gifts or charitable donations; and/or

 

(e)          Transfers to raise cash for the settlement of, or in settlement of,
tax obligations in respect of phantom income solely attributable to the
ownership of the Restricted OP Units;

 

provided, however, that the aggregate amount of any such Transfers by such
Equity Holder described in clauses (a) through (e) above shall not exceed 50% of
such Equity Holder’s Restricted OP Units.

 

Section 2.3           Other Exceptions. Notwithstanding Section 2.1, the REIT
and the Operating Partnership agree that each Equity Holder shall also be
entitled to make the following Transfers of Restricted OP Units:

 

(a)          Transfers required by Law or any Judgment, including pursuant to a
qualified domestic order or in connection with a divorce settlement, or pursuant
to will or intestate succession upon the death of such Equity Holder;

 

(b)          with the Consent of the REIT, Transfers to the REIT, the Operating
Partnership or one or more of their wholly-owned subsidiaries; and/or

 

(c)          Transfers pursuant to or in connection with any Fundamental
Transaction approved by the Board.

 

Section 2.4           Early Termination Upon Specified Events. Notwithstanding
anything to the contrary in this Agreement, an Equity Holder’s Lock-up Period
shall terminate upon any of the following events:

 

(a)          the Incapacity (including death) of such Equity Holder;

 

(b)          termination of such Equity Holder’s employment with the REIT,
Operating Partnership and their subsidiaries (as applicable) either (i) without
Cause by the REIT, Operating Partnership or such subsidiary, or (ii) by such
Equity Holder for Good Reason; and/or

 

(c)          the consummation of any Fundamental Transaction.

 

 4 

 

 

ARTICLE III

 

OTHER RIGHTS

 

Section 3.1           Nomination Rights.

 

(a)          Subject to Section 3.1(b) below, the Board (or a duly authorized
committee thereof) shall continue to include JSE or, subject to Section 3.1(c)
below, his designee as a nominee in its slate of directors for election by the
REIT’s stockholders at each of the ten (10) succeeding annual meetings following
the Closing (or at each special meeting of the REIT’s stockholders called for
the purpose of electing directors of the REIT during such time period), and at
any adjournment or postponement thereof. The REIT agrees to use its reasonably
best efforts to solicit the vote of stockholders of the REIT to elect JSE or,
subject to Section 3.1(c) below, his designee to the Board (which efforts shall,
to the fullest extent permitted by applicable law, include the inclusion in any
proxy statement prepared, used, delivered or publicly filed by the REIT to
solicit the vote of its stockholders in connection with any such meeting the
recommendation of the Board that the stockholders of the REIT vote in favor of
nominating JSE or, subject to Section 3.1(c) below, his designee to the Board).

 

(b)          This nomination right shall automatically terminate in the event
that JSE sells, pledges, donates, gifts or otherwise transfers more than
thirty-five percent (35%) in the aggregate of the OP Units (and any shares of
the common stock of the REIT (“Common Stock”) he receives in exchange therefor)
that he beneficially owns as of the Closing (other than to Affiliates; provided,
however, that beneficial ownership of the OP Units continues to be held by JSE,
his family or estate-planning entities controlled by JSE).

 

(c)          Any designee of JSE entitled to be nominated for election to the
Board as provided in this Section 3.1 shall be subject to approval by the
Special Committee, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

Section 3.2           Registration and Rule 144 Information Rights.

 

(a)          Following any listing of the Common Stock on a national securities
exchange, the REIT shall, to the extent it files a shelf registration statement
on Form S-3 with the Securities and Exchange Commission (the “Commission”)
following the effectiveness of such listing, (i) provide each Equity Holder the
opportunity to be named as a selling securityholder in such shelf registration
statement (or in a separate “resale” shelf registration statement on Form S-3)
(the “Registration Statement”) and to register such number of shares of Common
Stock held by (or receivable upon the exchange of OP Units held by) such Equity
Holder as such Equity Holder may request and (ii) use reasonable efforts to
cause such Registration Statement to become and remain effective, until the
earliest of (y) such time as no Equity Holder is an Affiliate of the REIT, or
(z) the date on which all shares of Common Stock held by (or receivable upon the
exchange of OP Units held by) each Equity Holder and covered by such
Registration Statement have been sold. Notwithstanding the foregoing, if the
filing, initial effectiveness or continued use of such Registration Statement
would require the REIT to make a public disclosure of material non-public
information, which disclosure in the good faith determination of the REIT (i)
would be required to be made in any Registration Statement so that such
Registration Statement would not be materially misleading, (ii) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such Registration Statement or (iii) would reasonably be expected to
adversely affect in any material respect the REIT or its business or the REIT’s
ability to effect a bona fide material proposed acquisition, disposition,
financing, reorganization, recapitalization or similar transaction, then the
REIT may, upon giving written notice to each Equity Holder participating in such
registration, delay the filing or initial effectiveness of, or suspend use of,
such Registration Statement (and any related prospectus), provided that the REIT
shall not be permitted to do so for any single period of time in excess of 90
days, or for periods exceeding, in the aggregate, 120 days during any 12-month
period. In the event that the REIT exercises its rights under the preceding
sentence, each Equity Holder agrees to suspend, promptly upon receipt of the
written notice referred to above, the use of the Registration Statement (and any
related prospectus) in connection with any sale or offer to sell shares of
Common Stock held by (or receivable upon the exchange of OP Units held by) such
Equity Holder until such Equity Holder is advised in writing by the REIT that
the use of such Registration Statement (and any related prospectus) may be
resumed.

 

 5 

 

 

(b)          As long as any Equity Holder owns shares of Common Stock or OP
Units, and as long as the REIT is required to file reports under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
the REIT shall (i) make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act of 1933, as
amended (the “Securities Act”), at all times after the Closing; (ii) use
reasonable efforts to file with the Commission in a timely manner (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports and other documents required of the REIT under Section 13 or 15(d) of
the Exchange Act at any time after the Closing; and (iii) furnish to any Equity
Holder so long as such Equity Holder owns shares of Common Stock or OP Units,
promptly upon request by such Equity Holder, a written statement by the REIT as
to its compliance with the reporting requirements of Rule 144 and of the
Exchange Act, a copy of the most recent annual or quarterly report of the REIT,
and such other reports and documents so filed or furnished by the REIT as such
Equity Holder may reasonably request.

 

ARTICLE IV

 

GENERAL PROVISIONS

 

Section 4.1           GOVERNING LAW. THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS
AGREEMENT, SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF DELAWARE
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE,
WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.

 

Section 4.2           Dispute Resolution. Any controversy, dispute, or claim of
any nature arising out of, in connection with, or in relation to the
interpretation, performance, enforcement or breach of this Agreement (and any
closing document executed in connection herewith) shall be governed by the
dispute resolution provisions set forth in Section 11.11 of the Contribution
Agreement.

 

 6 

 

 

Section 4.3           Enforcement. The parties agree that irreparable damage
could occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an inunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at Law or in equity.

 

Section 4.4           Notices. All notices, demands, declarations, consents,
directions, approvals, instructions, requests and other communications required
or permitted by the terms of this Agreement shall be given in the same manner as
in the OP Agreement.

 

Section 4.5           Titles and Captions. All Article or Section titles or
captions in this Agreement are for convenience only. They shall not be deemed
part of this Agreement and in no way define, limit, extend or describe the scope
or intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” and “Sections” are to Articles and Sections of this
Agreement.

 

Section 4.6           Pronouns and Plurals. Whenever the context may require,
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

Section 4.7           Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

Section 4.8           Amendments and Waivers. This Agreement may not be amended
except by an instrument in writing signed on behalf of (i) the REIT (with the
Consent of the REIT) and (ii) JSE; provided, that any amendment of this
Agreement that would disproportionately and adversely affect an Equity Holder
relative to the Equity Holders in the aggregate shall not be effective against
any such adversely affected Equity Holder without his written consent. No delay
or omission by any party hereto to exercise any right or power under this
Agreement or pursuant to Law shall impair such right or power or be construed as
a waiver thereof. A waiver by or for the benefit of party any provision of this
Agreement shall not be construed to be a waiver of any other provision of this
Agreement or a waiver for the benefit or any other party hereto.

 

Section 4.9           No Third-Party Beneficiaries. This Agreement is for the
sole benefit of the parties hereto and their permitted assigns and nothing
herein expressed or implied shall give or be construed to give to any Person,
other than the parties hereto and such assigns, any legal or equitable rights
hereunder.

 

Section 4.10         Counterparts. This Agreement may be executed in
counterparts, all of which together shall constitute one agreement binding on
all of the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

 7 

 

 

Section 4.11         Severability. If any provision hereof (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances.

 

Section 4.12         Entire Agreement. This Agreement contains the entire
understanding and agreement among the Partners with respect to the subject
matter hereof and amends, restates and supersedes the OP Agreement and any other
prior written or oral understandings or agreements among them with respect
thereto.

 

Section 4.13         Non-Recourse. This Agreement may only be enforced against,
and any claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against,
the Persons that are expressly named as parties hereto and then only with
respect to the specific obligations set forth herein with respect to such party.
Except to the extent a named party to this Agreement (and then only to the
extent of the specific obligations undertaken by such named party in this
Agreement and not otherwise), no past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney, advisor or representative or Affiliate of any of the foregoing shall
have any liability (whether in contract, tort, equity or otherwise) for any one
or more of the representations, warranties, covenants, agreements or other
obligations or liabilities of any one or more of each Equity Holder, the REIT or
the Operating Partnership under this Agreement (whether for indemnification or
otherwise) or of or for any claim based on, arising out of, or related to this
Agreement or the transactions contemplated hereby

 

[Remainder of Page Left Blank Intentionally]

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  REIT:       PHILLIPS EDISON GROCERY CENTER REIT I, INC.,   a Maryland
corporation

 

  By: /s/ Devin I. Murphy     Devin I. Murphy, CFO, Treasurer and Secretary  

 

  OPERATING PARTNERSHIP:       PHILLIPS EDISON GROCERY CENTER OPERATING
PARTNERSHIP I, L.P.,   a Delaware limited partnership

 

  By: PHILLIPS EDISON GROCERY CENTER     OP GP I LLC,     a Delaware limited
liability company,     its general partner

 

  By: PHILLIPS EDISON GROCERY CENTER     REIT I, INC.,     a Maryland
corporation,     its sole member

 

  By: /s/ Devin I. Murphy     Devin I. Murphy, Vice President  

 

 

 

 

  EQUITY HOLDERS:       /s/ Jeffrey S. Edison   JEFFREY S. EDISON       /s/
Devin I. Murphy   DEVIN I. MURPHY       /s/ Robert F. Myers   ROBERT F. MYERS  
    /s/ R. Mark Addy   R. MARK ADDY

  

[Lock-Up Partners - Signature Page to Lock-Up Agreement] 

 



 

